Title: John Quincy Adams to Abigail Adams, 5 June 1778
From: Adams, John Quincy
To: Adams, Abigail



Paris june 5 1778

it is witth great Pleasure that I now Sit down to write a few Lines to you to inform you of my health & Situation which I like pretty well but I had by much rather be amongst the rugged rocks of my own native town than in the gay city of Paris. yesterday my Pappa received a large number of news papers from america but the 2 armys were then in the Same posture as they were when we came but I hope they have done Something by this time Please to give my duty to my grandpapa Smith & to my grandmamma hall & uncle & aunt Cranch & love to my Sister & Brothers I am &c
